DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed 06/22/2022, with respect to the objection to claim 18 have been fully considered and are persuasive.  
The amendments to claim 18 correct the previously-raised informality. Accordingly, the objection to claim 18 has been withdrawn. 
Applicant’s arguments, see Pgs. 7-8, filed 06/22/2022, with respect to the 35 USC 103 rejection of claims 1-20 have been fully considered and are persuasive. 
Applicant has amended independent claims 1, 8, and 15 to include limitations directed towards “wherein the integrated on-vehicle is further configured to determine a presence of each party assigned to the autonomous vehicle, the each party having additional or less guests than expected, and to subsequently query the each party or the cloud server for assistance.” The Examiner is in agreement with Applicant’s argument that none of the prior art of record teach or suggest at least the above-recited limitation. 
	Ho is silent regarding determining a presence of each party assigned to the autonomous vehicle, particularly wherein each party has additional or less guests than expected and therefore Ho cannot subsequently query the each party or the cloud server for assistance. While Urano does teach the detection of a number of passengers in the autonomous vehicle (see at least [0049], [0062], and [0066]), Urano is not concerned with each party having additional or less guests than expected. Finally, while Dyer is concerned with the detection and “disappearance” of a pedestrian from the vehicle’s perception system, this does not amount to each party having additional or less guests than expected as the pedestrian is nonetheless detected and the system is aware of (i.e., expects) the passenger’s presence despite the passenger’s “disappearance”. Ramot is silent on the matter.
	Accordingly, the 35 USC 103 rejection of independent claims 1, 8, and 15 is withdrawn. Claims 2-7, 9-14, and 16-20 are dependent upon their respective independent claims and therefore inherit the above-discussed limitation. Accordingly, the rejection of claims 2-7, 9-14, and 16-20 is similarly withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed above, the prior art of record fails to teach or suggest, alone or in combination, at least “ A supplemental search proved unfruitful, yielding no results directed towards such a determination of a presence of each party assigned to the autonomous vehicle, the teach party having additional or less guests than expected, and subsequently querying the each party or the cloud server for assistance. As such, there is no motivation to combine the prior art of record in order to teach the claimed invention, as no references are directed towards at least the above limitation. Accordingly, independent claims 1, 8, and 15 are considered to be allowable. Claims 2-7, 9-14, and 16-20 incorporate the allowable limitations of their respective independent claims. Accordingly, claims 2-7, 9-14, and 16-20 are considered to be allowable under similar reasoning as independent claims 1, 8, and 15 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662